PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/766,475
Filing Date: 6 Apr 2018
Appellant(s): DE FILIPPIS et al.



__________________
Elizabeth Daugherty, no. 74,684
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 September 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The Office Set Forth A Prima Facie Case Of Ineligibility
The Final Office Action of 03 September 2020 sets forth a prima facie case of ineligibility of claims 1-13, and rejects claims 1-13 as being ineligible under 35 U.S.C. § 101. The Office analyzed the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance, and correctly concluded that claims 1-13 are directed to abstract ideas without significantly more, and are therefore ineligible under 35 U.S.C. § 101. As set forth in the Final Office Action, the Office concluded in Step 1 of the 2019 Revised Guidance that each of claims 1-13 are directed to one of the four statutory categories of subject matter (Final Office Action, p. 3). In Step 2A, Prong One, the Office concluded that each of claims 1-13 recites a judicial exception in the form of abstract ideas (pp. 3-5). In Step 2A, Prong Two, the Office concluded that each of claims 1-13 is directed to the judicial exceptions (pp. 5-7). Finally, in Step 2B, the Office concluded that claims 1-13 do not amount to significantly more than the judicial exceptions (pp. 7-9).                                                                                                                                                                                                                              
Claims 1-13 Are Directed To Abstract Ideas Under Step 2A
As set forth in the Final Office Action, the Office correctly concluded in Step 2A, Prong One, that claims 1, 6, and 7 recite abstract ideas of mathematical concepts. For example, the limitation in claim 1 of  “calculating a matrix of the power spectral densities of said output acquired 
Appellant argues on pp. 9-12 that claims 1-13 should be found eligible at Step 2A, Prong Two, because the claims are analogous to the claims in Thales Visionix, and the claims recite additional elements that integrate the abstract ideas into a practical application. Neither of these arguments is persuasive.
Appellant argues that the Federal Circuit found the claims in Thales patent eligible because “the claimed solution is ‘directed to systems and methods that use [] sensors in a non-conventional manner to reduce errors[.]’” (Brief, p. 10). Appellant, however, appears to be relying on only a portion of the Federal Circuit’s reasoning. Thales does not stand for the mere proposition that any use of “[] sensors” is an unconventional use of sensors. Instead, the Federal Circuit says:
a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform. The mathematical equations are a consequence of the arrangement of the sensors and the unconventional choice of reference frame in order to calculate position and orientation. Far from claiming the equations themselves, the claims seek to protect only the application of physics to the unconventional configuration of sensors as disclosed. As such, these claims are not directed to an abstract idea and thus the claims survive Alice step one.
See Thales Visionix, Inc., v. United States, 121 USPQ2d 1898, 1902-1903 (Fed. Cir. 2017).
In other words, it is not just the use of sensors in a non-conventional manner that makes the Thales claims eligible. It is the particular arrangement of specific sensors on specific structures in an unconventional manner to provide the significant extra-solution activity of determining a position and orientation of an object on a platform that integrates the recited abstract ideas into a practical application in Thales.
see MPEP § 2106.04(d)(I), “the evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter”). As set forth in the Final Office Action, the additional elements recited in claim 1, for example, amount to nothing more than insignificant extra-solution activity of data gathering that is not sufficient to integrate the abstract ideas into a practical application (see MPEP § 2106.05(g)). Appellant argues that “the Specification states that the sensors can be placed or arranged along the vertical directions in three (3) angles of the suspended mass (chassis of vehicle) and one on each of the non-suspended masses (wheels of the vehicle)” (Brief, p. 10). While claims should be read in light of the specification, it is improper to import limitations from the specification into the claims (see MPEP § 2111.01(II)). Appellant, as drafter of the claims, has chosen not to include these details as additional elements in claim 1. For example, claim 1 merely recites “positioning a series of sensors in assigned measuring points on the vehicle, the sensors configured to acquire and store data relative to the outputs.” Additionally, Appellant discusses on p. 11 how the Specification discloses solving a particular problem, and whether certain hypothesis of the NExT are validated by the method and apparatus of the claims. However, there do not appear to be additional elements recited in the claims that capture these portions of the invention disclosed in the Specification.
Appellant argues on p. 12 that claims 6 and 7 also recite elements that amount to significantly more than the abstract idea. Whether claims 6 and 7 recite elements that amount to significantly more than the abstract ideas is not a consideration under Step 2A, Prong Two, where additional elements are evaluated to determine whether they integrate the abstract ideas into a see MPEP § 2106.04(d) – “The courts have also identified limitations that did not integrate a judicial exception into a practical application: • Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP§ 2106.05(f)”).
Because the additional elements of claims 1-13 amount to mere insignificant data gathering, and/or using a computer as a tool to implement the abstract ideas, the additional elements fail to integrate the abstract ideas into a practical application. 
The Claims Do Not Amount To Significantly More Under Step 2B
As set forth in the Final Office Action, the Office correctly concluded in Step 2B that claims 1, 6, and 7 do not amount to significantly more than the abstract ideas. In Step 2B, it is only the additional elements, either individually or in combination, that can provide the inventive concept that makes the claims amount to significantly more than the abstract ideas (see MPEP § 
Appellant argues on pp. 12-13 that the additional elements of claim 1 are not well-understood, routine, and conventional, and they make the claim amount to significantly more than the abstract ideas. Appellant’s arguments are not persuasive, because Appellant fails to rebut the Office’s assertion that the additional elements of claim 1 are admitted by Appellant to be well-understood, routine, and conventional. Instead, Appellant argues that the additional elements of claim 1 are not well-understood, routine, or conventional, because “the various methods known to obtain the estimation of the modal parameters of structural systems starting from the analysis of the sole output signals need to satisfy the hypotheses of NExT” (Brief, p. 13). Assuming, arguendo, that Appellant’s assertion is true, it is still not persuasive, because it does not explain how the additional elements are different from the relied-upon portion of Appellant’s Specification that discloses that affixing sensors to a vehicle and measuring outputs of the sensors is well-understood, routine, and conventional in the art (see Final Office Action, pp. 7-8; Specification, “OMA, applied in case of road/rail vehicle systems and the characterization of roughness profiles of road/rail surfaces. OMA is a technique commonly used to carry out the experimental identification of structures in working conditions and is based on the analysis of the sole output signals, generally acquired by using accelerometers,” emphasis added, p. 1, lines 13-16).
To support the argument that the additional elements of claim 1 are not well-understood, routine, and conventional, Appellant relies heavily upon unclaimed details of the invention disclosed the Specification, arguing that “the Specification states that the sensors can be placed or arranged along the vertical directions in three (3) angles of the suspended mass (chassis of vehicle) and on each one of the non-suspended masses (wheels of the vehicle)” (Brief, p. 14), and the see MPEP § 2111.01(II)). As discussed in the previous section, Appellant, as drafter of the claims, has chosen not to include these details as additional elements in claim 1. The additional elements recited in claim 1 lack the specificity relied upon by Appellant when arguing that the additional elements make the claim amount to significantly more. Further, it appears that when Appellant argues that “the additional features of claims 1-13, when considered as a whole, represent an inventive concept that is more than the application of an abstract idea” (Brief, p. 15),” Appellant is not only relying on additional elements that are only disclosed but not claimed, but Appellant also appears to also be improperly asserting that non-claimed abstract ideas are additional elements. For example, Appellant argues “that only a fitting model which has a structure suitable to consider all these quantities can be used to accurately estimate modal parameters of the vehicle” (Brief, p. 15). Even if Appellant had claimed a disclosed fitting model, it is clear that the fitting model is itself an abstract idea of a mathematical formula, as the Specification refers to Equation 22 as a data fitting model (Specification, p. 14, lines 14-15, “On the basis of the fitting model presented in eq. (22) and by exploiting the eqs. (23) and (24)”). But, as previously discussed, additional elements themselves cannot provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
As with Step 2A, Prong Two, Appellant argues that claims 6 and 7 should be found eligible at Step 2B for the same reasons as claim 1. The Office’s reasoning why the additional elements of claim 7 fail to make the claims amount to significantly more than the abstract ideas in Step 2B are the same as for the claim 1, presented above. Regarding claim 6, because claim 6 is an apparatus see MPEP § 2106.05(f) – “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Because the additional elements of claims 1-13 are merely well-understood, routine, and conventional in the art, they fail to provide an inventive concept that makes the claims amount to significantly more under Step 2B.
Because the Office properly analyzed claims 1-13 under the 2019 Revised Guidance and correctly concluded that claims 1-13 are ineligible under 35 U.S.C. §101, and because Appellant did not present evidence to rebut the Office’s prima facie case of obviousness at either Step 2A, Prong Two, or Step 2B, it is believed that the rejections of claims 1-13 under 35 U.S.C. § 101 should be sustained.

Respectfully submitted,
/Leo T. Hinze/
Patent Examiner
AU 2853

Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.